EXHIBIT NEWS RELEASE For Release on August 20, 2008 Contact:Pat Lawlor (925) 328-4656 Vice President, Finance/Chief Financial Officer GIGA-TRONICS NAMES NEW VICE PRESIDENT OF SALES AND MARKETING San Ramon, CA - (NASDAQ: GIGA). At yesterday’s Annual Meeting, John Regazzi, President and Chief Executive Officer of Giga-tronics, announced that Mr. Malcolm Levy will join Giga-tronics as Vice President of Sales and Marketing effective September 2, 2008.Mr. Levy was previously Executive Vice President of Sales and Marketing with Racal Instruments, Inc.Over his 20 years of employment at Racal he held various positions within that company.More recently, Mr. Levy served as Vice President of Sales of Comarco Wireless Test Solutions of Irvine, CA and ZK Celltest of Sunnyvale, CA, where he was very effective growing sales for both companies.Mr. Regazzi said, “Giga-tronics is very fortunate to have someone with his experience lead our sales organization.” As part of our reorganization Mr. Regazzi also announced that effective immediately, Mr.
